UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6939


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON DEVON DIZZLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:08-cr-00589-MBS-6; 5:12-cv-01101-MBS)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Devon Dizzley, Appellant Pro Se. Stanley D. Ragsdale, John
David Rowell, Esq., Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon     Devon      Dizzley   seeks      to      appeal    the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The    order    is   not      appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)        (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard        by       demonstrating         that

reasonable       jurists     would     find     that      the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the     prisoner        must

demonstrate      both    that    the   dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Dizzley has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                          2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3